DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election, without traverse, of Group I: claims 1-8 and 20-25, in the “Response to Election / Restriction Filed - 02/17/2021”, is acknowledged. 
This office action considers claims 1-25 are thus pending for prosecution, of which, non-elected claims 9-19 are withdrawn, and elected claims 1-8 and 20-25 are examined on their merits. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-25 are rejected under 35 U.S.C 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) but having practical application.
The current 35 U.S.C. 101 analysis is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published in the Federal Register (84 FR 50) on January 7, 2019 current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633) in combination of (October 2019 Patent Eligibility Guidance Update i.e., October 2019 Update).  
The analysis, in the instant case, comprising Step 1, Step 2 {comprising Step 2A or Step 2B}.  For “Step 1” rejections based on a failure to claim an invention that falls 
Step 1:
Regarding claim 20, the claim is directed to a “One or more computer-readable media comprising instructions the cause a computing device”.  However, the claim is not limited to nontransitory embodiments, and the specification does not provide a definition limiting the meaning of this term to only nontransitory embodiments which may be coupled to a computer system bus. A claim whose BRI covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. Such claims fail the first step (Step 1: NO) see MPEP § 2106.03.II. The claim in light of specification, in this case, can be reasonably constructed (BRI) as encompassing transitory signal embodiments, which are nonstatutory (In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007)).  If the specification includes written description support, this rejection can be overcome by including the term “nontransitory” in the claim (see USPTO Official Gazette notice 1351 OG 212.).
Regarding claim 12-20, are rejected as those inherits the cause of failure to claim an invention that falls within the statutory categories of invention from claim 1.

Even arguendo, the application can overcome the rejection under 35 U.S.C 101 as cited in section 1, above, it may subject to additional rejection under 35 U.S.C 101 as in section 2, below:

Claims 20-25 are additionally rejected under 35 U.S.C 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) but having practical application.
The current 35 U.S.C. 101 analysis is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published in the Federal Register (84 FR 50) on January 7, 2019 current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633) in combination of (October 2019 Patent Eligibility Guidance Update i.e., October 2019 Update).  
The analysis, in the instant case, comprising Step 1, Step 2 {comprising Step 2A or Step 2B}.  For “Step 1” rejections based on a failure to claim an invention that falls within the statutory categories of invention. For “Step 2” rejections based on a failure to claim an invention that is directed to patent-eligible subject matter (i.e., the claim is directed to a judicial exception (for example, abstract idea) without providing an inventive concept/significantly more at Step 2 of the eligibility analysis). Step 2 comprising: 
STEP-2A Prong 1 (evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG in combination October 2019 update, a law of nature, or a natural phenomenon), if no exception is recited the claim is eligible, otherwise:
eligible, otherwise: 
STEP 2B further evaluates whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception; if found yes the claim is eligible otherwise ineligible.
(STEP-1)
Claims 20-25 all pertain to statutory classes, because independent claims 20 and recite a program/process comprising a processor and process, which are directed to statutory category of invention, i.e. a machine/process.
(STEP-2A Prong 1)
Regarding claim 20-25 are directed to an abstract idea.  Specifically, representative claim 20 recites:
One or more computer-readable media comprising instructions the cause a computing device, in response to execution of the instructions by the computing device, to: 
identify inputs for a second order neuron; 
combine the inputs at the second order neuron with a symmetric tensor; and output the combined inputs.
The claim limitations in the abstract idea have been emphasized in underlined italicized, and highlighted in bold, above; the remaining limitations are “additional elements”.
underlined italicized portion of the claim constitutes an abstract idea because those fall within the “Mathematical Concepts” grouping of the abstract ideas in PEG. These limitations based upon mathematical relationship, formulas or calculations. Accordingly, this claim recites an abstract idea.
The highlighted bold portion of the claim constitutes an abstract idea because those fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting marketing activities or behaviors.
This “output the combined inputs” as drafted, is a process that under its broadest reasonable interpretation, commercial interactions including marketing or sales activities or managing posting advertisements based on the preference prediction scores, one or more items from the cluster to another cluster associated with the. The mere nominal recitation of a generic computing device does not take the claim limitation out of the "Certain Methods of Organizing Human Activity" grouping. Thus, the Certain Methods represent Organizing Human Activity.
Accordingly, the claim 20 recites abstract idea characterized by Certain Methods of Organizing Human Activity or mathematical formulated data.
Dependent claims 21-25 recite the same abstract ideas identified in claims 20. 
 (STEP-2A Prong 2)

Additional limitations recited at a high level of generality (i.e., as a general means (by computing device) to identify inputs for a second order neuron encompassing insignificant extra-solution activities such input mapping to second order nonspecific and non-constrained neuron . These additional limitations are no more than mere instructions to apply the exception using a generic computer component (computing device). Generic neuron mapping is also recited at a high level of generality, and merely use the name of “second order neuron” without limiting by structural complexity and/or application, is no more than a usage case of insignificant extra-solution activities.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (computing device) for an insignificant un-constrained mathematical manipulation. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(STEP-2B)
As explained with respect to Step 2A Prong Two, the claims recite the combination of additional elements of: 1) one or more computing devices, 2) One or more computer-readable non-transitory storage media embodying software that is operable; 3) identify inputs for a second order neuron .

Examiner’s Note with regards to Prior Art 
The patentable subject matter of Claims 1-8 are distinguishes over the prior art of record based on the reasons below.  
The following is an examiner’s statement of assessment, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for distinguishing subject matter or all the details why the claims are of distinguished subject matter and has not been written to specifically or impliedly state that all the reasons for distinguished subject matter are set forth (MPEP 1302.14). 
Regarding amended independent claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a system comprising, inter alia,“ inputs at a second order neuron are combined using a symmetric tensor P201703597US01/IBM158Page 11 of 16”, as recited in claim 1 in combination with remaining feature.
The prior art made of record and not relied upon (US 20200143240 A1 to BAKER; James K.) is considered pertinent to applicant's disclosure and substantially discloses in Figure 4 and in  paragraphs [0043, 0169]  the limitations with the exception of the limitations described in the preceding paragraph. See form PTO-892. BAKER; James K. discloses: A system comprising: 
a higher order neural network implemented by one or more computer processors, the higher order neural network ([0043]) is configured to receive an input, to process the input and to generate an output ([0169]); 
wherein the higher order neural network has a plurality of layers including an input layer, one or more hidden layers, and an output layer; 
wherein each of the input layer, the one or more hidden layers, and the output layer includes a plurality of neurons (nodes [0034-45]); 
wherein the plurality of neurons includes at least first order neurons and second order neurons ([0043]); 
Claims 2-8 inherits the distinguishable subject matters from claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

April 1, 2021